Opinion by
Willson, J.
*191June 7, 1890.
§ 130. Appeal bond; time of filing of. Appellees recovered judgment against appellant in justice’s court on September 28, 1889, for $65.45 and costs. Appellant filed a motion for new trial October 1,1889. This motion does not appear to have been acted upon. October 18, 1889, appellant filed an appeal bond in justice’s court, and the cause went to the county court, when the appeal was dismissed upon motion of appellees, upon the ground that the appeal bond was not filed within the time required by law. It was error to dismiss the appeal. The appeal bond was filed within the time required by law, that is, within ten days after the last day on which the motion for new trial could have been acted upon. [3 Civil Cas. Ct. App., § 105.] The judgment is reversed and the cause is remanded to the county court for trial de novo.
Reversed and remanded.